FILED
                            NOT FOR PUBLICATION                             AUG 18 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JUAN TELLEZ-LOPEZ,                               No. 04-71191

              Petitioner,                        Agency No. A076-346-523

  v.
                                                 MEMORANDUM **
ERIC H. HOLDER, Jr.,* Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 7, 2006
                               Pasadena, California

Before: REINHARDT, TROTT, and WARDLAW, Circuit Judges.

       Juan Tellez-Lopez, a native and citizen of Mexico, seeks review of the

February 18, 2004 order of the Board of Immigration Appeals (“BIA”) denying as

untimely his motion to reopen. We deny his petition for review.




        *
           Eric Holder is substituted for his predecessor, Alberto Gonzales, as
Attorney General of the United States, pursuant to Fed. R. App. P. 43(c)(2).
        **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Tellez-Lopez filed the motion to reopen over four months after the BIA’s

final order of removal and well beyond the ninety-day deadline for filing such

motions. See 8 U.S.C. § 1229a(c)(7)(C)(i). The petition did not provide any

reason for the late filing, let alone any “circumstances beyond [Tellez-Lopez’s]

control,” to justify equitable tolling. Socop-Gonzalez v. INS, 272 F.3d 1176, 1193

(9th Cir. 2001) (en banc). Accordingly, the BIA did not abuse its discretion in

denying the motion as untimely.

      The petition is DENIED.